WT-iitfieldj C. J.,
delivered'the following concurring opinion :
The facts in this case necessary to the view I take are these: The Illinois Central Railroad Company, finding a more constant and ready supply of water necessary to the convenient and efficient operation of its railroad as a common carrier, contracted with the Canton Cotton Warehouse Company for such- supply. The said railroad company’s water station was about 1,700 feet south of the Canton Cotton Warehouse & Ice Factory, and the railroad runs through Canton north and south. The railroad proposed to lay a sub-surface water pipe, within the 100 feet constituting its right of way, from the railroad’s water station to a point opposite the ice factory, and from that point to lay pipes on the ice factory’s grounds. The channel for the pipes was to be eighteen inches wide by two feet deep. Two of the streets of the city— Peace street and Fulton street— cross the railroad from east to west. Peace street is sixty feet wide, and Fulton street forty feet wide. Tbe Canton Cotton Warehouse Company & Ice Factory and Water Plant is a private corporation. In other words, tbe waterworks plant does not belong to tbe city. It was, of course, necessary in *297laying this water pipe to cross Peace and Fulton streets. The city filed this bill enjoining the laying of this pipe on the following grounds: First — That the Illinois Central Railroad Company acquired the right of way, under its lease, through the charter of the New Orleans, Jackson & Great Northern Railroad Company, to the town of Canton (that is to say, to the southern boundary line of the corporation), and that the right of way north from the Canton corporation line was acquired under the charter of the Mississippi .Central Railroad Company, which charter provided for a right of way northward from the city of Canton. The contention of the city on this point was that as the right of way under one charter was to the city line on the south, and under the other from the city line north, therefore the railroad had no right of way through the city. There are two answers to this: First — The third section of the charter of the New Orleans, Jackson & Great Northern Railroad 'Company, approved March 11, 1852, provides : “Sec. 3. Said company is hereby invested with all the rights and powers necessary for the construction, repair and maintenance of railroad through this state, and may purchase such land and material for the same as they may consider necessary.” The charter of the Holly Springs Railroad Company, which was made part of the original Mississippi Central Railroad Company charter, which belonged to the consolidated company, the Chicago, St. Louis & New Orleans Company, provides in its eleventh section: “Whenever, in the construction of the said railroad, it shall be necessary to cross or intersect any established road or way, it shall be the duty of said president and directors so to construct said railroad across any road already, *or hereafter to be established by law, so as not to impede the passage or transportation of persons or property thereon; and when it shall be necessary to pass through, land of any individual, it shall also be their duty to provide a proper wagon way across said railroad from one part of the land to another.” The right of way through the state of Mis*298sissippi, of course, conferred the power to acquire the right of way through the streets of any city in the state along the charter route. We all agree that there is nothing in this contention. The second ground for the bill was that the laying of this pipe under the surface of the streets was an additional servitude, which the railroad company could not impose without the consent of the city; but it is obvious, from the authorities cited in the brief of counsel for appellee, that this, if so, could only be complained of by an abutting owner, and this bill is filed by the city alone. The rights of no abutting owner are involved here. The third ground for the bill was that there was a corrupt agreement between the Canton Cotton Warehouse Company and the railroad to use the railroad’s right of way for a private purpose — that is, to enable the Canton Warehouse Company to sell its water in disregard, as alleged, of the police power of the city over its streets. And complaint is made about the rate at which the water is sold. But the chief ground presented in the argument here was that the railroad company could not cross with its right of way these two streets without the consent of the city, nor lay said water pipes within the right of way without said consent. So far as the right of way is concerned, we have already pointed out that the lessor of the Illinois Central Railroad Company was granted the right of way through and across these streets by charter given by the legislature. Having obtained legislative grant, it was unnecessary to get consent from the city, since the legislative power in that respect is paramount. And secondly, if there had been no legislative grant, there had been forty years’ occupation and use of the right of way across these streets, and that conferred a valid prescriptive right. Louisville v. Louisville Water Company, 105 Ky., 754 (49 S. W., 766), cited in the exhaustive note to Asher v. Hutchinson W., L. & P. Co. (Kan.), 61 L. R. A., 76.
The only real question in this case for decision is this: Did the grant of the right of way, or the acquisition of the right *299of way by forty years’ use, confer upon tbe railroad the right to lay the water pipes set out in the testimony, under the ground forming part of the right of way, where the pipes would run under the streets in question, of the city of Canton ? The injunction is based upon the proposition that to permit the railroad to dig up the surface of these two streets crossed transversely by the railroad right of way, so as to lay these pipes underground, beneath the surface of the streets, is an interference with the use of these streets as streets. It is, of course, true that the city of Canton has full power to control its streets and their use by reasonable police regulations. Power of cities in this regard is very large. On the other hand, the railroad company has a right of way over these streets, and the grant of the right of way must carry with it every such use of tbe incidents of the right of way as will reasonably facilitate the efficient operation of the railroad, which use does not also interfere with the use of the streets by the city as streets for the passage over them by persons riding, driving, or walking, or which does not interfere with their use as streets for other proper purposes, and which use does not also interfere with the property rights of abutting owners. See the authorities collated in note tó Asher v. Hutchinson, Etc., 61 L. R. A., at pp. 77, 78.
There are some principles which are, of course, plain: First — That the city has the amplest power to control its streets for the good of all its citizens. Second — That the only party who can recover damages of the railroad for putting an additional servitude on these rights of way is the abutting owner. See authorities in brief of counsel for appellee. The city has no right to damages in such case. Third — -That the railroad grant of right of way over the streets of the city does not' authorize it to interrupt or in any manner interfere with the use of the streets as streets. They may construct any necessary and proper buildings on their right of way. Gudger v. Richmond & Danville R. R. Co. (N. C.), 43 Am. & Eng. R. R. *300Cas., p. 606, and note. But whether they can lay pipes underneath the surface of streets is not, of course, determined by their right to erect buildings on their right of way, where their right of way does not cross streets. Fourth — But it is also clear that whatever use of the ground beneath the surface of the streets, essential to the efficient operation of the railway, may be fairly included within the grant of the right of way itself, as incident thereto, is a use to which the railroad company has a right. Take the concrete case. What the railroad wants is water. Bailroad trains cannot be operated without water. The procurement of water in abundant supply is essential, in the highest degree, to the efficient operation of the railroad. The pipes which are to conduct this water from the property of the Canton Cotton Warehouse to the railroad water tanks are proposed to be put deep beneath the surface of the streets, where the railroad right of way crosses them, and the surface of the streets is to be put back in the same condition in which it is now, so that passage over the streets, as streets, will not be in any manner interfered with. It is true that for the little time required to dig up the surface of the two streets and lay the pipes thereunder — shown to be only a few hours— there would be some slight, temporary, interference with travel over the streets; but it is not this sort of casual, necessary interference which the law means, within the principle which we are discussing. Such casual, necessary interference, in the prosecution of improvements, may often occur in the adjustment of the relative rights of cities and railroads passing over their streets, and are not to be held by the courts as an insuperable barrier to the development of the manifold needs of the complex civilization of a city, when the relative rights of a city and of com-mou carriers traversing its streets are involved. The city owes a duty to the railroad, and the railroad a duty to the city. Each must so use its rights as not needlessly to interfere with the exercise by the other of its rights. The city may and must keep its streets open for travel; but, in doing so, it is not to *301stickle at a slight interference for a few hours with that use, when that interference is necessary to enable the railroad to properly exercise its right, incidental to the right of way, to lay sub-surface pipes for the conveying of so essential a thing- as water.
As said in Clark v. Fry (Ohio), 72 Am. Dec., 591: “The right of the public in the use of a highway is the right of transit to every person who has occasion to use it. This right is, however, subject to such incidental and temporary or partial obstructions as manifest necessity may require. Even the use of a highway for mere transit by one part of the public may, at the time of a multitude upon it, oppose a temporary obstruction to the passage of another part of the public. A company of persons stopping and standing on the pavement of a street, or persons stopping in the street with their wagons or carriages, for mere temporary purposes of business, interpose impediments to the free and uninterrupted transit upon a public highway. The delivery of freight and every variety of goods, fuel, etc., at business and other houses on a street, is a necessary incident to the use of the public highway. And the repair or improvement of streets, and the deposit of the materials for the same, often create obstructions to the' uninterrupted transit by the public. So, also, the improvement or building or repair of houses and the construction of sewers and cellar drains on adjacent lots often create necessary temporary impediments upon public highways. These are not invasions of, but simply incidents to, or rather qualifications of, the right of transit, and the limitation upon them is that they must not be unnecessarily and unreasonably interposed or prolonged.” See, also, Kirby v. Citizens’ Ry. Co. (Md.), 30 Am. St. Rep., 455.
The railroad undertaking to lay such sub-surface pipes transversely and underneath the surface of streets must exercise great care and skill and great dispatch in doing so, so as to make the interference with the use of the surface of the streets as short and as slight as possible. But to hold that, *302exercising such care, and reducing the interference to the minimum, as shown in this record, it may not use this right at all, which it has as an incident to its right of way, already lawfully acquired, is to place one’s self in the city’s point of view wholly, and omit to see the correlative right of the railroad. The use of the streets must be preserved, of course, but the preservation of the use of the streets as streets cannot in any reasonable sense be said to be interfered with by the construction of the sub-surface pipes in the manner indicated by the testimony in this record. The principle is thus announced in Elyton Land Co. v. South & N. A. R. Co. (Ala.), 10 South., 274: “The authorities support the conclusion that a railroad company may make any use of the land acquired by it for use as the right of way for its railroad which directly or indirectly contributes to the safe, economical, and efficient operation of the road, and which does not interfere with the rights of property pertaining to the adjacent lands.” And again at page 273 the court says: “It is a matter of common knowledge that the railroad business involves the use not only of cars and tracks, but of buildings and structures of various kinds. It was contemplated that the strip of land in dispute in this case should be used as a light of way in a city. The place was expected to be the scene for the transaction of many phases of the business different from, but incident to, the mere act of carrying persons or things. It was to be the place for receiving, delivering, storing, and transshipping freight. In such places it is frequently necessary for the convenient transaction of a railroad business to have platforms, warehouses, lumber yards, ele-, vators, cattle pens, engine houses, car sheds, depots, repair shops, and other like facilities contiguous to the tracks. The space which is commonly called the 'railroad right of way’ is, in populous localities, generally found dotted with structures, other than the 'tracks, which are necessary or convenient for the transaction of the business of a common carrier; and we think that the erection of such structures is to be regarded as within *303the contemplation of the parties to a contract which stipulates for the use of land in such a locality as a railroad right of way, unless the contrary appears from the terms of the contract. Ordinarily the right of way of a railroad company is its exclusive property, and the company is entitled to its free and unobstructed use. Memphis & C. R. Co. v. Womack, 84 Ala., 149 (4 South., 618). The company is entitled to an absolute and exclusive possession so far as to secure fully every purpose for which the railroad is made and used. Tennessee & C. R. Co. v. East Alabama R. Co., 75 Ala. 524 (51 Am. St. Rep., 475). The question is, what are the uses to which the right of way may be devoted ? The Western Railroad Corporation was authorized by its charter to lay out its road, not exceeding five rods wide, through the whole length, and to acquire such strip by condemnation proceedings. In reference to the rights of the company within this area, Shaw, C. J., delivering the opinion of the supreme court of Massachusetts, said: ‘To the extent of five rods, it appears to us, the legislature intended that the franchise of this corporation should extend, for any and all purposes incident to the object of its creation. It was contended in argument that their franchise for public purposes extended only to the use of this strip of land as a way, and that if they had occasion for buildings and storehouses, as incident to their operations as carriers of persons and merchandise, they were to be regarded, in their latter capacity, as carrying on a distinct business for their own profit, and therefore that such buildings were not to come under the same franchise. But no such limitation is contained in the act of incorporation, and none such results from the nature of its provisions. The establishment of the rail track and the maintenance of engines and cars for the transportation of persons and goods are all combined together, as one public object to be attained, and the privileges incident to the other. No doubt, in practice, the main use of the strip of land of five rods in width, in the greater part of its extent, will be for sustaining the track for the trains to *304pass over. But such, restriction of its use is not found in the act, and therefore, when the corporation have occasion to use any part of such strip of five rods for any of the purposes incident to their creation, it is within their franchise.’ ” To the same effect, see note to Gugden v. Richmond R. (N. C.), 43 Am. & Eng. R. R. Cas., 608. See specially, also, Allen v. Boston, 159 Mass., 335 (34 N. E., 519; 38 Am. St. Rep., 423). And see, also, Walker v. Pierce, 38 Vt., 97; Abbott v. Butler, 59 N. H., 317.
There is a marked distinction between the rights to lay pipes for water, gas, and the like, in a country highway, and in the streets of a city. The laying of water mains is not an incident of the use of a country highway. Elliot on Roads and Streets, sec. 404. But even there Judge Elliot says (p. 415) : “If the light is for the highway, and it is necessary to make it safe and convenient for free passage, then it is probable that the highway officers would have a right to dig trenches and lay pipes, for we think it must be the law that where it is necessary to secure gas to light the public way, and thereby make it safe, the highway officers may use the way for a pipe line. To make our meaning plain, suppose, for example, there is a dangerous bridge or other place in a rural highway much traveled after night, and that the best and most convenient mode of lighting and making it safe is by conveying gas to it, from a place near by; would not the highway officers have a right to dig trenches and lay pipes -in the road for the purpose of lighting the dangerous place, and thus make it safe for passage? To our minds it seems clear that they would have this right.” But the laying of pipes for the water or gas is an incident of the use of the streets in a city. Says Judge Elliot in sec. 405: “The streets of a city may be used for laying pipe lines, and this is so although there may be no express statutory provision authorizing the municipality to permit such a use. Where a municipal corporation has power to light its streets or to supply itself with water, it has, as an incidental power, the authority to permit *305the necessary pipe lines to be laid in the public streets. But a gas or water company has no right" to dig into the streets of a city without the consent of its officers, except, perhaps, in cases where the charter of the company confers that right. Laying water or gas pipes in a street is not an additional burden entitling the owner of the fee to additional compensation. Beservoirs and cisterns may be dug in city streets. Sewers and drains may be constructed in public streets when required for corporate purposes.” Precisely the same doctrine is laid down by Judge Dillon in Dillon on Mun. Corp., vol. 2, sec. 697.
The best statement we have seen of the extent of the right of easement in a city of a street is contained in sec. 407 in Elliot on Roads and Streets: “Some of the courts make a distinction between cases in which the fee is in the municipality and those in which it is in the adjoining owner, but, in our judgment, there is, so far, at least, as respects the subject under immediate discussion, no valid reason for the distinction thus declared to exist. The easement which the municipal corporation acquires is broad enough to authorize the corporate officers to make any legitimate use of the streets which does not impair its character as a public way or interfere with its free and unobstructed use. The owner who dedicates ground for a street creates an easement extensive enough to permit the city to make any legitimate public use of it which does not impair the right of passage or the right of ingress and egress to and from adjoining property. So, when the land is taken under the right of eminent domain, all is taken that is necessary to make the street a public way in all that the term implies. The easement acquired is by no means confined to the right of passage or travel, for it is a matter of common knowledge, and therefore of law, that land acquired for a public easement is subject to all the burdens incident to that easement.” To the same effect is 15 Am. & Eng. Ency. Law [2d ed.], 497, sec. 5: “As stated above, the municipality has generally no right to place obstructions of a permanent character on a highway for municipal pur*306poses, but temporary obstructions may be permitted for such purposes when apparently necessary or desirable; and it has even been held that the municipality may occupy a part of the highway with a water tank or reservoir to hold water for the purpose of sprinkling streets.” So much for the extent of the use of the easement of a street. As to the extent to which an abutting owner may use the easement in the street, it is said in the authority just cited, on p. 497, sec. 6: “It^ is conceded that owners of property abutting on the highway may make certain uses of a part of the highway which are necessary for the proper utilization and enjoyment of the property. These rights of the abutting owner are principally those of leaving, building materials and accessories in the highway, and also of leaving therein, for a reasonable time, articles about to be moved from or -into a building, and apparatus or vehicles for the purpose of aiding in such removal, and a wagon may be placed on the sidewalk for this purpose. The obstruction by the abutting owner must, however, be of a reasonably necessary character*, and it must not unreasonably interfere with the rights of the public to use the highway.” The same authority states in note 5 on the same page: “A railroad company improving land adjoining a highway .for railroad purposes has the same right as an abutting owner to utilize a part of the highway for the purpose of construction work.” The same authority, on p. 500, par. “h,” states: “The unauthorized making in or near the highway of an excavation which is calculated to interfere with travel constitutes an obstruction and nuisance, subjecting the maker to liability in damages in case any person is injured thereby, unless it is necessarily made in the improvement of abutting property, in which case it must not be unnecessarily extended or continued, and must be properly guarded to prevent accidents.” And on p. 491, par. 14, it states: “While highways are primarily designed for the purpose of travel, and must therefore be kept clear of obstructions, the law justifies obstructions of a partial and temporary char*307acter, from the necessity of the case, and for the convenience of mankind, when those obstructions occur in the customary or contemplated use of the highway; they being reasonably necessary and not unduly prolonged. As to what is a proper obstruction, as being based on a reasonable and necessary use, it is impossible to lay down any general rule ; each case being determinable by the, particular circmnstances thereof.” To the same effect, see Allen v. Boston, 159 Mass., 335 (34 N. E., 519; 38 Am. St. Rep., 423). In 43 Am. & Eng. R. R. Cas., 576, in a note to Calcasieu Lumber Co. v. Harris (Tex. Sup.), the supreme court of Kansas is quoted as saying in Kan. Cent. R. Co. v. Allen, 22 Kan., 285 (31 Am. St. Rep., 190): “An easement merely gives a railroad company a right of way- in the land — that is, the right to use the land for its purposes. This includes the right to employ the land taken for the purposes of constructing, maintaining, and operating a railroad thereon. Under this right the company has the free and perfect use of the surface of the land as far as necessary for all its purposes, and the right to use as much above and below the surface as may be needed.”
Now, what is the principle underlying the right , of the city to lay pipes in the streets for water and gas for the public good, and the right of the abutting owner likewise to make excavations under the streets wherein to lay pipes for sewage or water ? Manifestly the principle is that land dedicated for a street is not limited as a highway to the one purpose of passage over its surface by pedestrians, vehicles, street cars, etc., but that the easement of streets is so extensive as to permit any other use by the city or by the abutting owner which does not interfere with the use of the street as a highway for travel. It may be conceded that the primary use of a street is that it may be used for travel over its surface, but that in no way interferes with the sweep of the principle that it may also be used for any 'other purpose not foreign to its use as a highway which does not materially interfere with such use of it as a *308highway. It is impossible to conjecture at the time of the dedicating of any given street in a city how varied and how numerous may be the other uses referred to, demanded by the complex needs of an advancing civilization in city life. Now, on this same principle, precisely, the railroad in this case is entitled to passage over the surface of the streets, and to any other use — sub-surface or super-surface — of the land embraced in its right of way which contributes essentially to the efficient operation of its road as a carrier of freight and passengers, provided only that such other use does not interfere with the use of the streets as streets.
It is said that the Illinois Central Railroad Company is but the lessee - of the railroad which constructs these railroad crossings over the streets of Canton, and authorities are cited announcing the familiar principle that ordinarily in such cases the lessee company cannot exercise the right of eminent domain itself, because it does not belong to it by the lease; but those authorities have no application whatever here, for the very obvious reason that the lessor railroad company acquired the right of way itself in the exercise of the right of eminent domain, and the right of way the lessor railroad acquired, of course, passed, in the full extent it had it .when so acquired, to the lessee. The appellee is not claiming the right to exercise the right of eminent domain in laying these pipes. Precisely what it claims — and nothing more — is that the right of way acquired by its lessor, and which passed by the lease to it, embraced, as a necessary incident, the right to lay these pipes. Appellee insists that the lessor railroad company could have laid these pipes, as being necessary to the convenient and efficient operation of its railway, and that by its lease it got that right thus already existing in the lessor. In other words, as said at the outset, the crucial test is, what exactly is embraced, under the facts of this case, in the right of way which the lessor had, and, of course, conveyed to the lessee? Cannot it be fairly said that the laying of these pipes within the right of *309way originally acquired by the lessor materially facilitates and efficiently aids the operation of the railroad company as a freight and passenger carrier? If so, then it was an incident to that right of way. The railroad is interfering in no proper sense with any existing use of these streets. If in time the city should need to put pipes for water or gas or sewage under these same streets at these points, when that time arrives there must be a readjustment to suit the needs of the changed conditions. No such situation is presented by this record.
We have already adverted to the fact that no abutting owner is here complaining upon the ground that a new servitude is being imposed by the railroad company on the right of way. If such abutting owner should complain, and if he should show that the laying of these pipes is the imposition of a new servitude, he, of course, could recover such damages as may be occasioned to him thereby, but that is not our case.
We have paid no attention to the charge of collusion between the railroad and the cotton warehouse, for it must be obvious that, if the railroad had the legal right to lay these pipes, the laying of them could not be rendered illegal because of any collusive agreement between it and the cotton warehouse that the railroad should lay them. WThat it is legal to do cannot be rendered illegal because of a foolish collusive agreement to do it.
Careful consideration of the case leads us to the conclusion that the action of the learned chancellor is correct, and the decree is affirmed.